US. GIS TRIeT can
UNITED STATES DISTRICT COURPT: ICT cf) Ane

RECLIVEO < ; PED

DISTRICT OF MAINE
19 MAY 13 D je 5g
UNITED STATES OF AMERICA ) vps
Plaintiff, ) Benn
¥. ) Case No. 2:18-cv-00412-GZ5S
)
FOUR HUNDRED EIGHTY THREE )
THOUSAND, EIGHT HUNDRED )
FIFTY-FIVE DOLLARS AND §2 CENTS )
($483,855.52) IN U.S. CURRENCY, )
)
Defendant-in-rem. )
DECREE OF FORFEITURE

 

On October 4, 2018, a Verified Complaint for Forfeiture against the defendant-in-rem
was filed on behalf of the plaintiff, United States of America, pursuant to the provisions of 21
USC § 881(a)(6) and 18 USC § 981 (a)(1)(A).

It appearing that process was fully issued in this action and returned according to law.

An acceptance of service was filed with the court on November 14, 2018.

Between January 23, 2019 and February 21, 2019, notice of this action was published on
the official government website www.forfeiture.gov.

A process receipt and return was filed with the court on March 26, 2019 for service of
defendant-in-rem $483,855.52.

On April 19, 2019, the claimant who accepted service was defaulted.

It appearing from the record, no other claims, contested or otherwise, have been filed
against the defendant-in-rem and the time to do so has expired.

NOW THEREFORE, on motion of the plaintiff, United States of America for a Decree of

Forfeiture, it is hereby
ORDERED, ADJUDGED AND DECREED that the defendant-in-rem is FORFEITED
to the United States and no right, title or interest shall exist in any other person or entity;

IT IS FURTHER ORDERED that the defendant-in-rem shall be disposed of according
to law.

SO ORDERED,

    

George Z. Singaf, Judge
United States District Court
